FILED
                            NOT FOR PUBLICATION                             OCT 28 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



RONALD E. DENNIS,                                No. 07-55443

               Petitioner - Appellant,           D.C. No. CV-06-04031-ABC

  v.
                                                 MEMORANDUM *
BEN CURRY,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     Audrey B. Collins, Chief Judge, Presiding

                            Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       California state prisoner Ronald E. Dennis appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 2253,1 and we affirm.

      Dennis contends that the Board of Parole Hearings’s 2005 decision to deny

him parole violated his due process rights. Our review of the record indicates that

the state court did not unreasonably conclude that some evidence supports the

Board’s decision. See 28 U.S.C. § 2254(d); see also Hayward v. Marshall, 603

F.3d 546, 563 (9th Cir. 2010) (en banc). Dennis’s contention that the Board relied

only on the commitment offense in finding him unsuitable for parole is belied by

the record. The district court did not abuse its discretion in declining to hold an

evidentiary hearing. See Schriro v. Landrigan, 550 U.S. 465, 474 (2007).

       Dennis’s requests for appointment of counsel, judicial notice, and an

evidentiary hearing are denied. All pending motions are denied as moot.

      AFFIRMED.




      1
        We certify for appeal, on our own motion, the issue of whether some
evidence of current dangerousness supported the California Board of Parole
Hearings’s 2004 decision to deny parole. See Hayward v. Marshall, 603 F.3d 546,
554-55 (9th Cir. 2010) (en banc). We decline to certify for appeal Dennis’s
remaining contentions. See 28 U.S.C. § 2253(c)(2) (certificate of appealability
requires “substantial showing of the denial of a constitutional right”).

                                           2                                    07-55443